Citation Nr: 0836821	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-40 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  Jurisdiction was then transferred to 
the Winston-Salem, North Carolina, RO, and the case was 
forwarded from there to the Board.

The Board notes that the veteran submitted a claim for total 
disability based on individual unemployability (TDIU).  A 
rating decision has yet to be issued on this claim, but it 
was noted in a March 2007 rating that it was undergoing 
development.  Additionally, in an April 2007 statement, the 
veteran submitted a request of reconsideration of a March 
2007 rating decision reducing his 100 percent rating for 
carcinoma of the prostate, status post radical prostatectomy 
to 60 percent.  Finally, in his April 2007 statement, the 
veteran made a claim for entitlement to service connection 
for kidney cancer as secondary to his service-connected 
prostate cancer.  As these issues have not been addressed by 
the RO, the claims should be referred back to the agency of 
original jurisdiction for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a rating decision dated February 2005, the RO granted 
service connection for PTSD, and assigned a disability rating 
of 50 percent, effective June 13, 1994.  The issue of service 
connection had been on appeal for a period of time.  There 
had been a Board decision, the matter was appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
and later remanded by the Board prior to the RO grant of 
service connection.

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal regarding the request for an 
initial rating in excess of 50 percent for PTSD.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The Act and implementing regulations 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  In 
this case, as the appeal had started prior to the enactment 
of the VCAA, no notice letters were sent.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.

After careful review of the claims folder, the Board finds 
that the veteran has not received VCAA notice as to the 
increased rating issue on appeal.  Additional development is 
necessary in this regard as directed below.

Additionally, in the October 2008 brief, the veteran's 
representative indicated that the veteran asserted that the 
February 2006 VA examination did not accurately portray his 
current level of disability, as well as claimed his 
disability had worsened.  

As such, the veteran's statements indicate that his 
symptomatology may have worsened since the February 2006 
examination.  Whether an examination is sufficiently 
contemporaneous to properly rate the current severity of the 
veteran's disability depends on the particular circumstances 
of the individual case.  Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Therefore, the veteran should undergo an appropriate 
VA examination of his PTSD in order to accurately assess the 
severity, symptomatology, and manifestations of his 
disability.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is REMANDED for the following actions:

1.	The RO should provide the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal.  See also 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  As appropriate, 
notice pursuant to the provisions of 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), should also be issued.

2.	The veteran should be afforded a VA 
examination to determine the current 
severity of his PTSD.  The claims file 
must be provided to the examiner.  All 
indicated studies and tests deemed 
necessary by the examiner should be 
accomplished and all results must be 
included in the examination report.  A 
complete rationale for all opinions 
expressed must be provided.

The examiner must assign an Axis V 
diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  
Additionally, the examiner must comment 
on the veteran's current level of 
social and occupational impairment due 
to his PTSD.  The specific symptoms 
which cause social and occupational 
impairment must be identified and 
discussed.  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.

3.	The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.	After the foregoing, the RO should 
review the veteran's claim, including 
any evidence submitted after the April 
2006 Supplemental Statement of the 
Case.  If the determination is adverse 
to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

